     Case 1:19-cv-11138-GHW-SDA Document 28 Filed 08/07/20
                                                       USDCPage
                                                            SDNY1 of 1
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
                                                       DOC #:
UNITED STATES DISTRICT COURT                           DATE FILED: 8/7/2020
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

JASMINE VELEZ

                               Plaintiff,             Case No. 1:19-cv-11138-GHW

v.

DNF ASSOCIATES LLC

                        Defendant.
________________________________________

                                            JUDGMENT

       Defendant DNF Associates LLC having offered judgement pursuant to Federal Rule of

Civil Procedure 68, in the amount of $1,001.00, plus reasonable attorneys' fees and taxable costs

incurred in this action, such fees and costs to be determined by agreement of the parties, and if the

parties cannot agree, by the Court upon motion of the Plaintiff, and Plaintiff Jasmine Velez having

accepted the offer of judgment, it is

       ORDERED AND ADJUDGED that Plaintiff Jasmine Velez recover from Defendant DNF

Associates LLC the principal amount of $1,001.00, plus reasonable attorneys' fees and taxable

costs incurred in this action, such fees and costs to be determined by agreement of the parties, and

if the parties cannot agree, by the Court upon motion of the Plaintiff.

DATED:         August      7   , 2020



                                                        Hon. Gregory H. Woods
                                                       United States District Judge
